Citation Nr: 1508892	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease.

2.  Entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972 and from September 2002 to August 2003.  He also performed service with the National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The case was certified to the Board by the Des Moines, Iowa RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is necessary before the claims can be properly adjudicated.  

The Veteran contends service connection is warranted for a respiratory disorder.  He specifically argues that his lung disease is related to his inservice exposure to diesel fumes and toxic chemicals during his active duty service.  See June 2014 Statement of Accredited Representative (VA Form 646).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military service" includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

A review of service treatment records from his active duty service show that in August 1972, November 2002 and December 2002, the Veteran sought treatment for coughing.  In November 2002, he complained of difficulty breathing and a chest exam revealed indications suggestive of pneumonia and a marking in the lower left lobe suggestive of slight infiltrate.  In December 2002, a chest exam revealed clearing of the left lower lobe infiltrate.

At a July 2010 VA examination, the Veteran reported a history of working as a welder, and marijuana use.  Significantly, in offering an opinion addressing the etiology of the appellant's lung disease, the examiner did not address the importance, if any, of the aforementioned active duty service treatment records.  Furthermore, the examiner attributed any obstructive lung changes to the Veteran's history of smoking marijuana despite the appellant's assertion that he only used the drug occasionally.  More importantly, the examiner did address the appellant's contention that he was exposed to fumes and chemicals while on active duty, and he did not address the impact, if any, that the Veteran's post service employment as a welder may have had concerning the etiology of the diagnosed chronic obstructive pulmonary disease.  

In February 2012, VA received a January 2012 statement from a VA nurse practioner who worked at the Fort Dodge Community Based Outpatient Clinic.  She opined that medical literature supported the possibility that inhalation of chemicals in service could have led to his lung disease.  As was the case with the July 2010 examiner the nurse practioner did not comment on the appellant's use of marijuana or the fact that he worked as a welder.  Moreover, she did not provide copies of the medical literature she relied upon in offering her opinion, or explain why that literature applied to the particulars of the appellant's case. 

For the foregoing reasons, the July 2010 VA examiner's opinion and January 2012 opinion from the nurse practitioner are inadequate, and a remand is warranted for further clarification.  

Given that the issue of entitlement to individual unemployability due to service-connected disabilities is inextricably intertwined with the service connection claim adjudication of the claim for individual unemployability benefits is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  Further, the Veteran should identify the specific chemicals and/or fumes he was exposed to during his periods of active duty from November 1969 to September 1972 and from September 2002 to August 2003, and what evidence independently helps to corroborate his claimed exposure.  

If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Social Security Administration and request that they provide a copy of any decision granting disability benefits to the appellant.  (Medical records used by Social Security are already of record and need not be secured.)   If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Ask the nurse practioner who provided the January 2012 statement to provide copies of the medical literature relied on in rendering her opinion and how that literature specifically applies to the Veteran's case.  She should also comment on the impact of the appellant's post-service exposure to smoke/fumes as a welder in the development of his chronic obstructive pulmonary disease.

4.  Thereafter, refer the Veteran's claims file to a board certified pulmonologist for an opinion as to the etiology of any diagnosed lung disease.  The pulmonologist must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file.  The pulmonologist must specify in the report that all relevant records have been reviewed.

After reviewing the record, the pulmonologist is to respond to the following:

(a)  Address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disorder, to include chronic obstructive pulmonary disease ,is related to his claimed exposure to chemicals and fumes between November 1969 and September 1972, and from September 2002 and August 2003.

(b)  Comment on the Veteran's in-service complaints, his purported exposure to fumes and chemicals in service, his post-service work as a welder, and his post-service use of marijuana.

(c)  Comment on the opinion from the January 2012 VA nurse practitioner, to include any response provided in accordance with the Board's remand.  

A complete rationale must be provided for any opinion or conclusion, including a discussion of the facts and medical principles involved.  If the pulmonologist cannot respond without resorting to speculation, an explanation as to why should be provided.

5.  The AOJ must ensure that the opinion complies with this remand and the questions presented in the request.  If the report is insufficient in any respect, it must be returned to the pulmonologist for corrective action, as appropriate, under 38 C.F.R. § 4.2 (2014). 

6.  Thereafter, readjudicate the issues on appeal, to include the claim of entitlement to individual unemployability due to service-connected disabilities.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

